Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0344141) in view of Chen (US 2017/0115813).
Regarding claim 1, Lee teaches A touch sensor comprising: a base layer (Fig. 1 substrate 10); a plurality of first touch electrodes disposed on the base layer, arranged in a first direction, and electrically connected to one another ([0050-0052][0090] Figs. 1 and 4, sensing electrodes 21 and 210 are on the substrate and electrically connected); a plurality of second touch electrodes disposed on the base layer, arranged in a second direction, which intersects the first direction, and electrically connected to one another ([0050-0052][0090] Figs. 1 and 4 electrodes 22 and 220 are on the substrate and electrically connected; and first pressure sensing electrodes ([0066] Figs. 2A and 3A first split electrodes 31) and second pressure sensing electrodes separated from each other (Figs. 2A and 3A second split electrodes 32), wherein the  first pressure sensing electrodes and second pressure sensing electrodes are spaced apart from the first touch electrodes (Figs. 2A-4, split electrodes are separated), wherein the first pressure sensing electrodes, the second pressure sensing electrodes, the first touch electrodes, and the second touch electrodes are disposed in a first layer (Figs. 3F-G touch electrodes (21,22) are disposed on same layer as split electrodes (31,32). Although Lee teaches the limitations as discussed above, he fails to explicitly teach the first touch electrodes comprise an opening and the first pressure sensing electrodes are disposed in the opening of the first touch electrodes in plan view.
However in the same field of creating a touch panel display Chen teaches a device where a first touch electrode comprises openings and the first and second pressure seining electrodes are arranged in the openings of the first touch electrodes in plan view ([0041] Figs.  2A, 3A show force sensing electrodes  240, 340 disposed in sensing electrodes  230 and 330)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the device as taught by Lee with the device as taught by Chen. This combination would provide a device with reduced manufacturing cost and size as taught by Chen [0004].
Regarding claim 2, Lee teaches wherein the first pressure sensing electrodes, the second pressure sensing electrodes, the first touch electrodes, and the second touch electrodes include a same material as each other ([0053-0054][0060]).
Regarding claim 3, Lee teaches first connectors connecting adjacent first touch electrodes in the first direction; and second connectors connecting adjacent second touch electrodes in the second direction (Figs. 3D,3F,3G).

whichever of the first connectors or the second connectors are not disposed in the second layer are disposed In the first layer ([0080-0088]).
	Regarding claim 5, Lee teaches a first connecting line connected to the first pressure sensing electrodes and insulated from the first touch electrodes, the second touch electrodes, the first connectors, and the second connectors; and
a second connecting fine connected to the second pressure sensing electrodes and insulated from the first touch electrodes, the second touch electrodes, the first connectors, and 10 the second, connectors, wherein the first and second connecting lines are disposed in the second layer ([0080-0088]).
	Regarding claim 7, Lee teaches wherein the second pressure sensing electrodes are disposed to surround the first pressure sensing electrodes in a plan view (Figs. 3A and 3E show electrodes 31 and 32 surrounding each other based on the plurality of electrode pairs being disposed in a circle.).
	Regarding claim 8, Chen further teaches wherein first touch electrodes are sensing electrodes (230 and 330) and second touch electrodes are driving electrodes (220 and 320).
	Regarding claim 9, Lee teaches a controller electrically connected to the first touch electrodes, the second touch electrodes, the first pressure sensing electrodes, and the second pressure sensing electrodes (Fig. 1 element 40), and Chen teaches 
wherein a controller applies a first driving signal to the second touch electrodes during a first time period (touch detection stage) and applies a second driving signal to the first (force detection stage), the first time period and the second time period: are. different from each other (Fig. 12 shows the driving periods of one frame as expressed with respect to Fig. 11).
	Regarding claim 10, Chen teaches wherein the controller receives a first sensing signal generated in response to the first driving signal from the first touch electrodes
during the first time period and receives a second sensing signal generated in response to the second driving signal from the first pressure sensing electrodes during the second time period([0100-0101]).
	Regarding claim 11,Chen teaches wherein the second sensing signal includes information regarding a variation in mutual static capacitance or information regarding self-capacitance [0030].





Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0344141) in view of Chen (US 2017/0115813) and Lu (US 2017/0300157).
Regarding claim 6, Lee in view of Chen teach the limitations as discussed above but fails to explicitly teach wherein each of the first pressure sensing electrodes includes a first stem electrode and a plurality is of first branch electrodes branched off from the first stem electrode, each of the second pressure sensing electrodes includes a second 
However in the same field of manufacturing a touch panel display, Lu teaches a device where a pressure sensing electrode includes wherein each of the first pressure sensing electrodes includes a first stem electrode and a plurality is of first branch electrodes branched off from the first stem electrode, each of the second pressure sensing electrodes includes a second stem electrode and a plurality of second branch electrodes branched off from the second stem electrode, and the first branch electrodes and the second branch electrodes are spaced apart from each other(Fig. 17 shows an example of how the pressure sensor electrodes can be shaped with stems and three branches (comb shaped)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the device as taught by Lee with the device as taught by Chen and the pressure sensor electrodes as taught by Lu. This combination would provide a device with reduced manufacturing cost and size as taught by Chen [0004].
Regarding claim 16, Lee teaches A touch sensor comprising: a base layer (Fig. 1 substrate 10); first electrodes disposed on the base layer, arranged in a first direction ([0050-0052][0090] Figs. 1 and 4, sensing electrodes 21 and 210 are on the substrate and electrically connected); second electrodes disposed on the base layer, arranged in a second direction, which intersects the first direction, ([0050-0052][0090] Figs. 1 and 4 electrodes 22 and 220 are on the substrate and electrically connected; and third electrodes and fourth electrodes disposed in the openings of the first electrodes in a plan view, spaced apart from the first electrodes, and separated from each other ([0066] Figs. 2A and 3A first split electrodes 31 and second split electrodes 32). Although Lee teaches the limitations as discussed above, he fails to explicitly teach the first electrodes including openings and third and fourth electrodes disposed in the opening of the first touch electrodes in plan view.
However in the same field of creating a touch panel display Chen teaches a device where the first electrodes including openings and third and fourth electrodes disposed in the opening of the first touch electrodes in plan view ([0041] Figs.  2A, 3A show force sensing electrodes  240, 340 disposed in sensing electrodes  230 and 330).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the device as taught by Lee with the device as taught by Chen. This combination would provide a device with reduced manufacturing cost and size as taught by Chen [0004]. Although the combination teaches the limitations as discussed above they fail to teach wherein each of the third electrodes includes a first stem electrode and a plurality of first branch electrodes branched off from the first stem electrode,  each of the fourth electrodes includes a second stem electrode and a plurality of second branch electrodes branched off from the second stem electrode, and the first branch electrodes and the second branch electrodes are spaced apart from each other.
However in the same field of manufacturing a touch panel display, Lu teaches a device where a pressure sensing electrode wherein each of the third electrodes  (Fig. 17 shows an example of how the pressure sensor electrodes can be shaped with stems and three branches (comb shaped)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the device as taught by Lee with the device as taught by Chen and the pressure sensor electrodes as taught by Lu. This combination would provide a device with reduced manufacturing cost and size as taught by Chen [0004].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0344141) in view of Chen (US 2017/0115813) and Chen (US 2017/0010704).
Regarding claim 12, Lee in view of Chen (‘813) teach the limitations of claim 1 as discussed above, where Lee teaches the wherein the first pressure sensing electrodes, the second pressure sensing electrodes are spaced apart from the first touch electrodes(Figs. 3F-G touch electrodes (21,22) are disposed on same layer as split electrodes (31,32)) Chen (‘813) also teaches wherein the pressure sensing layer is disposed in the openings of the first touch electrodes ([0041] Figs.  2A, 3A show force sensing electrodes  240, 340 disposed in sensing electrodes  230 and 330), but the combination fails to teach a pressure sensing layer including a pressure sensitive material having a resistance changes in accordance with pressure.
([0031] pressure sensing electrode 1315 is sensed using wheatstone resistance bridge in Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the device as taught by Lee with the device as taught by Chen (‘813) and the pressure sensing method as taught by Chen (‘704). This combination would provide a device capable of improved pressure sensing as taught by Chen(‘704) [0051].
Allowable Subject Matter
Claims 13-15 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. In the remarks submitted the Applicant has argued the combination fails to teach the limitations of claims 1 and 16. Specifically the Applicant has argued that Lee does not teach a first electrode with openings and having first pressure sensing electrodes and second pressure sensing electrodes disposed in the openings of the first electrode. The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, As acknowledge by the Applicant Lee teaches a touch sensor device with a first electrode 21, a second electrode 22, first split electrode 31 and second split electrode 32 to sense pressure [0065-0070]. As seen in figures 3A-3B first electrode 21 comprises two rhombus shaped pads connected by patterns 21a, with split electrode 31 and 32 surrounding the first electrode 21 (as acknowledged by Applicant). Although Lee does not have holes in rhombus shaped pads of electrode 21, it can be broadly interpreted that split electrodes 31 and 32 are disposed in an open area between the first rhombus pad of first electrode 21 and the second rhombus pad of first electrode 21, which would be seen from a plan view. However to explicitly teach that the sensing electrode structure has a physical opening, the Examiner relied upon Chen.
As cited above and expressed by Applicant, Chen teaches a display panel, display device, and driving method where to explicitly teach that sensing electrode 
Although Chen teaches a single force sensing electrode disposed in the sensing electrode, it is understood that Chen is relied upon to teach the method of simply disposing a force sensing electrode in the opening of a sensing electrode without compromising the functionality of the sensor device. Therefore it would have been obvious that the combination would allow the split electrodes of Lee to be disposed in the sensing electrodes while still performing a sensing method according to disclosure of Lee.
Regarding claims 6, 12, and 16, since the Applicant has addressed the claims based on the arguments with respect to claims 1, therefore the rejection will be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621